Citation Nr: 1310390	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine.

2.  Entitlement to a higher initial disability evaluation for radiculopathy, right lower extremity, currently evaluated as 40 percent disabling.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to an effective date earlier than February 16, 2011, for the establishment of a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to an automobile and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1990.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of  February 2007, December 2008, January 2010, April 2010, and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to an increased rating for orthopedic manifestations of degenerative joint disease of the lumbar spine has been recharacterized to comport with the evidence of record.  

In November 2008, the Veteran was afforded a hearing before a Decision Review Officer.  In March 2012, she testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcripts are included in the claims folder.

The Veteran perfected appeals for entitlement to service connection for depression and TDIU, which were granted by a June 2011 rating decision.  Thus, the Board no longer has jurisdiction over these issues.  

The issues of entitlement to an earlier effective date for the award of a TDIU, and increased ratings for orthopedic manifestations of degenerative disc disease and radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the March 2012 Board hearing, prior to the promulgation of a Board decision, the Veteran withdrew her appeals for service connection for bilateral carpal tunnel syndrome and entitlement to an automobile and/or adaptive equipment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have jurisdiction to review the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have jurisdiction to review the claim of entitlement to an automobile and/or adaptive equipment.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R.           §§ 20.200, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the March 2012 Board hearing, the Veteran stated that she wished to withdraw her appeals with regard to claims of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to automobile and/or adaptive equipment.

As the Veteran has withdrawn the appeal of those issues in accordance with 38 C.F.R. § 20.204, the Board no longer has jurisdiction and can take no further action on these claims. 


ORDER

The appeal for service connection for bilateral carpal tunnel syndrome is dismissed.

The appeal for entitlement to an automobile and/or adaptive equipment is dismissed.


REMAND

In a May 2007 statement, the Veteran stated that she had received VA vocational rehabilitation benefits as a result of her service-connected lumbar degenerative disc disease.  These records, and any additional VA records generated since March 2011, must be obtained and made available for Board review.  

The Veteran has been treated by a private physician, Dr. M.M., since February 2011 for her service-connected lumbar degenerative disc disease.  Clinical notes dated in February 2011 and March 2011, as well as statements from Dr. M. dated April 2011 and August 2011, are of record.  It appears, however, that the Veteran has sought regular treatment from Dr. M..  Since a complete set of records from Dr. M. may be useful in deciding the claim, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran underwent a VA spine examination in June 2012.  The examiner noted no incapacitating episodes of degenerative disc disease, defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

These findings do not take into account an April 2011 statement from Dr. M., stating that the Veteran "must lie down for pain relief 1-2 hours in the morning and afternoon."  (emphasis added)  The Board finds that Dr. M.'s statement meets the regulatory definition of a prescription for bedrest as a result of severe and acute back symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As a result, clarification of the June 2012 VA examination report is necessary.  

Service connection for radiculopathy of the right lower extremity, as a neurological manifestation of the service-connected lumbar degenerative disc disease, was granted by a January 2010 rating decision.  In a written statement received by the RO in May 2010, the appellant expressed her disagreement with the assigned rating.  The AOJ awarded a rating of 40 percent in a June 2011 rating decision; however, this does not represent the maximum allowable benefit for this disability, nor has the Veteran expressed her satisfaction with the assigned rating.  The AOJ has not and must now issue a statement of the case (SOC) for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records since March 2011, and any VA vocational rehabilitation file that may exist.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After securing the Veteran's written authorization, obtain all available treatment records since March 2011 from Dr. M.M.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.

3.  Return the claims file to the June 2012 spine examiner, if available.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to consider the April 2011 statement from Dr. M. that the Veteran must lie down for 2 hours each morning and each afternoon as a result of her back pain, and to clarify his opinion as to the frequency of incapacitating episodes in light of that evidence.  If t examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the previous examiner is not available, schedule the Veteran for another VA spine examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must identify all symptoms attributable to the Veteran's service-connected lumbar degenerative disc disease and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must also discuss the extent, if any, of the paralysis of the right sciatic nerve as a result of the service-connected radiculopathy of the right lower extremity.  

The examiner must discuss whether the Veteran has any neurological abnormalities, including, but not limited to, bowel or bladder impairment, that are the result of her service-connected lumbar degenerative disc disease. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  Issue an SOC for the issue of entitlement to an increased initial evaluation for radiculopathy of the right lower extremity, so that the Veteran may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


